Name: Commission Regulation (EEC) No 676/90 of 20 March 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 431/90
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 75/8 Official Journal of the European Communities 21 . 3 . 90 COMMISSION REGULATION (EEC) No 676/90 of 20 March 1990 on the sale by the procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export, amending Regulation (EEC) No 569/88 and repealing Regulation (EEC) No 431/90 fied in of Article 5 (a) of Regulation (EEC) No 2539/84, should be required ; Whereas it is appropriate to specify that, in view of the prices which have been fixed in the context of this sale in order to permit the disposal of certain cuts, exports of such cuts should not be eligible for the refunds periodi ­ cally fixed in the beef and veal sector ; Whereas products held by intervention agencies and intended for export are subject to the provisions of Commission Regulation (EEC) No 569/88 (8), as last amended by Regulation (EEC) No 454/90 (9) ; whereas the Annex to the said Regulation should be modified ; Whereas Commission Regulation (EEC) No 431 /90 (l0) should be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 571 /89 (2), and in particular Article 7 (3) thereof, Whereas Commission Regulation (EEC) No 2539/84 of 5 September 1984 laying down detailed rules for certain sales of frozen beef held by the intervention agencies (3), as amended by Regulation (EEC) No 1809/87 (4), has provided for the possibility of applying a two-stage proce ­ dure when selling beef from intervention stocks ; Whereas Commission Regulation (EEC) No 2824/85 of 9 October 1985 laying down detailed rules for the sale of frozen boned beef from intervention stocks for export, either in the same state or after cutting and/or repack ­ ing ^ has provided for repackaging under certain condi ­ tions ; Whereas certain intervention agencies hold large stocks of intervention meat ; whereas an extension of the period of storage for the meat bought in should be avoided on account of the ensuing high costs ; whereas as there are outlets in certain third countries for the products concerned, part of that meat should be put up for sale in accordance with Regulations (EEC) No 2539/84 and (EEC) No 2824/85 ; Whereas, in view of certain special features of the sale and in particular for the purposes of control, a minimum quantity should be set per offer or purchase application ; Whereas it is necessary to lay down a time limit for export of the said meat ; whereas this time limit should be fixed by taking into account Article 5 (b) of Commission Regulation (EEC) No 2377/80 of 4 September 1980 on special detailed rules for the application of the system of import and export licences in the beef and veal sector (*), as last amended by Regulation (EEC) No 252/90 Q ; Whereas in order to ensure that beef sold is exported to the intended destination the lodging of security, as speci HAS ADOPTED THIS REGULATION : Article 1 1 . A sale shall be organized of approximately 40 000 tonnes of boneless beef held by the Irish agency and bought in before 1 February 1990 . 2. This meat must be imported into one more of the countries indicated in Annex I. 3. Subject to the provisions of this Regulation, the sale shall take place in accordance with the provisions of Regulation (EEC) No 2539/84 and (EEC) No 2824/85. The provisions of Commission Regulation (EEC) No 985/81 (") shall not apply to this sale. 4. Ah offer shall be valid only if it relates to a minimum quantity of 3 500 tonnes. The offer shall relate to a lot comprising all the cuts referred to in Annex I in the percentages stated therein and shall contain a single price per 100 kilograms of the lot made up in this fashion.(') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. O OJ No L 238 , 6. 9 . 1984, p. 13. (4) OJ No L 170, 30. 6. 1987, p. 23. O OJ No L 268 , 10 . 10. 1985, p. 14. ( «) OJ No L 241 , 13. 9. 1980, p. 5. O OJ No L 27, 31 . 1 . 1990, p. 34. (8) OJ No L 55, 1 . 3 . 1988, p. 1 . 0 OJ No L 47, 23. 2. 1990, p. 21 . H OJ No L 45, 21 . 2. 1990, p. 18 . (") OJ No L 99, 10. 4. 1981 , p. 38 . 21 . 3. 90 Official Journal of the European Communities No L 75/9 Article 4 No export refund shall be granted on meat referred to under (b) in Annex II . Article 5 In part I of the Annex to Regulation (EEC) No 569/88, 'Products to be exported in the same state as that in which they were when removed from intervention stock', the following item and footnote are added : (59) Commission Regulation (EEC) No 676/90 of 20 March 1990 on the sale by procedure laid down in Regulation (EEC) No 2539/84 of beef held by certain intervention agencies and intended for export (S9). 5. The qualities and the minimum prices referred to in Article 3 ( 1 ) of Regulation (EEC) No 2539/84 are given in Annex II hereto. 6. Only those tenders shall be taken into consideration which reach the intervention agencies concerned not later than 12 noon on 27 March 1990. 7. Particulars of the qualities and the places where the products are stored may be obtained by interested parties at the addresses given in Annex IV. Article 2 The products referred to in Article 1 must be exported within five months from the date of conclusion of the contract of sale. Article 3 1 . The security provided for in Article 5 ( 1 ) of Regula ­ tion (EEC) No 2539/84 shall be ECU 100 per 100 kilo ­ grams. 2. The security provided for in Article 5 (2) (a) of Regu ­ lation (EEC) No 2539/84 shall be ECU 400 per 100 kilo ­ grams of boneless beef. (5 ») OJ No L 75, 21 . 3. 1990, p. 8 .' Article 6 Regulation (EEC) No 431 /90 is hereby repealed. Article 7 This Regulation shall enter into force on 21 March 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 March 1990. For the Commission Ray MAC SHARRY Member of the Commission No L 75/10 Official Journal of the European Communities 21 . 3. 90 ANNEX I List of destinations Bulgaria Czechoslovakia Hungary Poland Romania Union of Soviet Socialist Republics ANNEX II Repartition of the lot meant in the second subparagraph of Article 1 (4) Cuts : Weight percentage (a) Striploins 5,5 % Insides 9,1 Outsides 8,6 Knuckles 5,4 Rumps 5,8 Cube-rolls 2,6 (b) Briskets 5,2 Forequarters 30,2 Shins/shanks 6,7 Plates/flanks 20,9 Total lot : 100,0 21 . 3 . 90 Official Journal of the European Communities No L 75/11 ANEXO III  BILAG III ANHANG III  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  III ANNEXIII ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III CategorÃ ­a A : Canales de animales jÃ ³venes sin castrar de menos de dos aÃ ±os, CategorÃ ­a C : Canales de animales machos castrados. Kategori A : Slagtekroppe al unge ikke kastrerede handyr pa under to &amp;r, Kategori C : Slagtekroppe af kastrerede handyr. Kategorie A : SchlachtkÃ ¶rpervonjungenmÃ ¤nnlichen nichtkastriertenTierenvonwenigerals 2Jahren, Kategorie C : SchlachtkÃ ¶rper von mÃ ¤nnlichen kastrierten Tieren. Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± A: Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã ½Ã µÃ ±Ã Ã Ã ½ Ã ¼Ã · Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½ Ã ºÃ ¬Ã Ã  Ã Ã Ã ½ Ã ´Ã Ã ¿ Ã µÃ Ã Ã ½, Ã Ã ±Ã Ã ·Ã ³Ã ¿Ã Ã ¯Ã ± C : Ã £Ã Ã ¬Ã ³Ã ¹Ã ± Ã µÃ Ã ½Ã ¿Ã Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã Ã ½ Ã ±Ã Ã Ã ­Ã ½Ã Ã ½ Ã ¶Ã Ã Ã ½. Category A : Carcases of uncastrated young male animals of less than two years of age, Category C : Carcases of castrated male animals. CatÃ ©gorie A : Carcasses de jeunes animaux mÃ ¢les non castres de moins de 2 ans, CatÃ ©gorie C : Carcasses d'animaux mÃ ¢les castrÃ ©s. Categoria A : Carcasse di giovani animali maschi non castrati di etÃ inferiore a 2 anni , Categoria C : Carcasse di animali maschi castrati* Categorie A : Geslachte niet-gecastreerde jonge mannelijke dieren van minder dan 2 jaar oud, Categorie C : Geslachte gecastreerde mannelijke dieren. Categoria A : CarcaÃ §as de jovens animais machos nÃ £o castrados de menos de dois anos, Categoria C : CarcaÃ §as de animais machos castrados. Precio minimo expresado en ecus por 100 kg  Mindstepriser i ECU/100 kg  Mindestpreise, ausged ­ rÃ ¼ckt in ECU/100 kg  Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ 100 kg  Minimum prices expressed in ecus per 100 kg  Prix minimaux exprimÃ ©s en ecus par 100 kg  Prezzi minimi espressi in ecu per 100 kg  Minimumprijzen uitgedrukt in ecu per 100 kg  PreÃ §o mÃ ­nimo expresso em ecus por 100 kg IRELAND  Boned cuts from Category C, classes U, R and O 174,00 0 (') Precio mÃ ­nimo por cada 100 kilogramos de producto de acuerdo con la distribuciÃ ³n contemplada en el Anexo I. (') Minimumpris pr. 100 kg produkt efter fordelingen i bilag I. (') Mindestpreis je 100 kg des Erzeugnisses gemÃ ¤Ã  der in Anhang I angegebenen Zusammensetzung. (') Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã · Ã Ã ¹Ã ¼Ã ® Ã ±Ã ½Ã ¬ 100 Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ¿Ã  Ã Ã Ã ¼Ã Ã Ã ½Ã ± Ã ¼Ã µ Ã Ã ·Ã ½ Ã ºÃ ±Ã Ã ±Ã ½Ã ¿Ã ¼Ã ® ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ ÃÃ ±Ã Ã ¬Ã Ã Ã ·Ã ¼Ã ± I. (') Minimum price per 100 kg of products made up according to the percentages referred to in Annex I. (') Prix minimum par 100 kg de produit selon la rÃ ©partition visÃ ©e Ã 1 annexe I. (') Prezzo minimo per 100 kg di prodotto secondo la ripartizione indicata nell allegato I. (') Minimumprijs per 100 kg produkt volgens de in bijlage I aangegeven verdeling. (') PreÃ §o mÃ ­nimo por 100 kg de produto segundo a repartiÃ §Ã £o indicada no anexo I. No L 75/ 12 21 . 3 . 90Official Journal of the European Communities ANEXO IV  BILAG IV ANHANG IV  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IV ANNEX IV ANNEXE IV  ALLEGATO IV  BIJLAGE IV  ANEXO IV DirecciÃ ³n del organismo de intervenciÃ ³n  Interventionsorganets adresse  Anschrift der Interventionsstelle  Ã Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã µÃ ¹Ã  Ã Ã Ã ½ Ã ¿Ã Ã ³Ã ±Ã ½Ã ¹Ã Ã ¼Ã Ã ½ ÃÃ ±Ã Ã µÃ ¼Ã ²Ã ¬Ã Ã µÃ Ã   Address of the intervention agency  Adresse de l'organisme d'intervention  Indirizzo dell'organismo d'intervento  Adres van het interventiebureau  EndereÃ §o do organismo de intervenÃ §Ã £o IRELAND : Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 Tel. (01 ) 78 90 11 , 22 78 Telex 4280 and 5118